IN THE SUPREME COURT OF THE STATE OF NEVADA


                WESLEY RUSCH, AN INDIVIDUAL,                             No. 85084
                                  Appellant,
                             vs.
                THE MARTIN CONDOMINIUM UNIT
                OWNERS' ASSOCIATION, A
                                                                           FILE
                DOMESTIC NON-PROFIT,                                       AUG 0 8 2022
                                  Res • ondent.
                                                                                  A. BROWN
                                                                               'UPREME COU T




                                        ORDER DISMISSING APPEAL



                            This is a pro se appeal from an order granting respondent's
                motion to dismiss, or in the alternative, motion for summary judgment and
                possibly from an order "Granting In Part, And Denying In Part, The Martin
                Condominium Unit Owners Association's Motion For (1) Pre-Filing Order
                Against Plaintiffs Pursuant To Nevada's Vexatious Litigant Standard And
                (2) An Award Of Attorney's Fees And Costs Resulting From Plaintiffs'
                Ongoing Vexatious Conduct." Eighth Judicial District Court, Clark County;
                Nancy L. Allf, Judge.
                            Review of the documents submitted to this court pursuant to
                NRAP 3(g) reveals a jurisdictional defect. Specifically, the notice of appeal
                was filed after the timely filing of a tolling motion under NRAP 4(a)(4) and
                before the tolling motion was formally resolved. A timely tolling motion
                terminates the 30-day appeal period, and a notice of appeal is of no effect if
                it is filed after such a tolling motion is filed, and before the district court
                enters a written order finally resolving the motion. See NRAP 4(a)(4).

SUPREME COURT
          OF
      NEVADA


1.0) 194 7A
                      Accordingly the notice of appeal was prematurely filed; this court lacks
                      jurisdiction, and
                                  ORDERS this appeal DISMISSED.




                                                                                      J.
                                                       Silver
                                                                      .

                                                                                  1   J.
                                                       Cadish


                                                                                      J.




                      cc:   Hon. Nancy L. Allf, District Judge
                            Wesley Rusch
                            Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                            Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) t447A    42§1TD                                      2